                                         Case 3:92-cv-00829-WHA Document 276 Filed 09/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                      SAN FRANCISCO DIVISION

                                   7
                                         ANTHONY J. SULLY,
                                   8                                                         Case No. 92-0829 WHA
                                                         Petitioner,
                                   9                                                         ORDER DENYING MOTION FOR
                                                  v.                                         RELIEF FROM FINAL JUDGMENT
                                  10                                                         PURSUANT TO FEDERAL RULE OF
                                         RON BROOMFIELD, Acting Warden,                      CIVIL PROCEDURE 60(B)(6)
                                  11     California State Prison at San Quentin,
                                  12
Northern District of California




                                                         Respondent.
 United States District Court




                                  13

                                  14
                                               Petitioner has filed a pro se Motion For Relief From Final Judgment Pursuant To Fed. R.
                                  15
                                       Civ. P. 60(b)(6) seeking relief from the Order Granting Summary Judgment on claims contained
                                  16
                                       in petitioner’s federal habeas petition, filed on May 20, 2008. Dkt. No. 230. In a reiteration of
                                  17
                                       claims denied on summary judgment, petitioner alleges that conditions of pretrial confinement
                                  18
                                       caused him to be incompetent to stand trial, and that his habeas counsel, Richard Mazer, provided
                                  19
                                       ineffective assistance by failing to properly raise this claim. In 2014, petitioner filed a successive
                                  20
                                       petition in state court based, in part, on these renewed claims. Dkt. No. 273, Ex. 1. The state
                                  21
                                       petition is still pending.
                                  22
                                               Because petitioner seeks relief from a judgment that addressed the merits of his claims,
                                  23
                                       petitioner’s motion qualifies as a successive habeas petition requiring authorization from the Court
                                  24
                                       of Appeals pursuant to the Antiterrorism and Effective Death Penalty Act. See Gonzalez v.
                                  25
                                       Crosby, 545 U.S. 524, 532 (2005); 28 U.S.C. 2244(b). Additionally, petitioner’s motion, filed
                                  26
                                       twelve years after the entry of judgment and six years after the same claims were raised in a
                                  27
                                       Case No. 92-0829
                                  28   ORDER DENYING MOTION FOR RELIEF FROM FINAL JUDGMENT PURSUANT TO
                                       FEDERAL RULE OF CIVIL PROCEDURE 60(B)(6)
                                                                          1
                                         Case 3:92-cv-00829-WHA Document 276 Filed 09/23/20 Page 2 of 2




                                   1   successive petition in state court, is untimely. See Fed. R. Civ. Proc. 60(c)(1). Accordingly, it is

                                   2   DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 23, 2020

                                   5                                                    ______________________________________
                                                                                        WILLIAM ALSUP
                                   6                                                    United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No. 92-0829
                                  28   ORDER DENYING MOTION FOR RELIEF FROM FINAL JUDGMENT PURSUANT TO
                                       FEDERAL RULE OF CIVIL PROCEDURE 60(B)(6)
                                                                          2
